In a proceeding to compel the administrator of decedent *705Mary McGougk, to render and settle his account, the administrator appeals from an order of the Surrogate’s Court, Nassau County, dated October 18, 1961, which denied his motion to dismiss the proceeding on the ground that the court lacks jurisdiction of the subject matter. Order affirmed, with $10 costs and disbursements to petitioner payable by said administrator personally. No opinion. Beldóck, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur. [31 Mise 2d 53.]